724 S.E.2d 511 (2012)
STATE of North Carolina
v.
Billy Ray MORRISON.
No. 400P06-3.
Supreme Court of North Carolina.
March 8, 2012.
Billy Ray Morrison, for Morrison, Billy Ray.
*512 Christopher W. Brooks, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 29th of February 2012 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 8th of March 2012."